DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The application claims priority to provisional application 62/258,584 filed on 11/23/2015; however, all of the claimed limitations are not supported by this provisional. The provisional application only provides support for the master robotic arms each having only 5 degrees of freedom as detailed in [0026]. Therefore, the effective filing date for the application based on the claims (submitted on 03/04/19) is 09/11/2016.
Response to Arguments
Applicant's arguments filed April 5, 2021 have been fully considered but they are not persuasive. The applicant principally argues that the cited art does not meet the bounds of prior art due to the petition filed to correct the filing receipt for the instant application. The examiner respectfully disagrees. First, as established in the priority section of this rejection, the effective filing date for this instant application is 09/11/2016 (the filing date of the CON 15/261,958). The provisional 62/258,584 does not support the claimed limitations in the instant invention that requires the master robotic arms each having six degrees of freedom. The provisional application only provides support for the master robotic arms each having only 5 degrees of freedom. Therefore, the effective filing date for the application based on the claims (submitted on 03/04/19.
Secondly, even if the instant invention did correctly establish priority to the provisional application (which the applicant does not get priority to) the examiner still respectfully disagrees with the argument that the cited art does not meet the bounds of prior art. 
Prior art 1: Kilroy (US 2015/0025549 A1)
Published: 1/22/2015
Filed: 10/9/2014
Prior art 2: O’Grady (US 2017/0079722 A1)
Published: 03/23/2017
PCT Filed: 03/17/2015
Prior art 3: Fudaba (US 2014/0379132 A1)
Published: 12/25/2014
Filed: 6/18/2014
Foreign Priority Date: 06/24/2013
All of the prior art as detailed above, have effective filing dates that not only beat the provisional application (that does not support the current claims and is not the effective filing date for the instant invention) but also the actual effective filing date of the application of 9/11/2016.
It is emphasized that “under AIA  35 U.S.C. 102(d) provides that if the U.S. patent document claims priority to one or more prior-filed foreign or international applications under 35 U.S.C. 119 or 365, the patent or published application was effectively filed on the filing date of the earliest such application that describes the subject matter. Therefore, if the subject matter relied upon is described in the application to which there is a priority or 
The examiner is not convinced; therefore, the rejection has been maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kilroy (US 2015/0025549 A1) in view of O’Grady (US 2017/0079722 A1) and Fudaba (US 2014/0379132 A1).
Regarding claim 13, Kilroy discloses a robotic tele-surgery system, comprising: a patient-side unit (e.g. Fig 2:100; Fig 3), including: a patient support assembly,(e.g. Fig 2/3/4:102 the bed/operating table that the patient is laying on); at least two passive mounting mechanisms (e.g. Fig 4/6:104), each having five degrees of freedom, each slidably coupled to the patient support assembly allowing the passive mounting mechanisms to be moved along an axis parallel to a upper surface of the patient support assembly (e.g. [0141]-[0142]; [0146]-[0147] Fig 4/6); at least two slave robotic arms, wherein the degrees of freedom of the surgical instrument include at least two members of a group consisting of grasp, roll, pitch and yaw (e.g. [0013]; [0033]); a surgeon-side unit (e.g. Fig 2:602) including: at least two master robotic arms, (e.g. 500); and a controller configured to establish a master-slave relationship between the patient-side unit and the surgeon-side unit, wherein movement at each master handle produces a proportional movement in a corresponding slave robotic arm (e.g. [0129]; [0246]-[0247] Fig 2:514). Kilroy is silent regarding a patient support assembly having three degrees of freedom and a surgeon-side unit including at least two master robotic arms, each having six degrees of freedom. However, Kilroy discloses the ability of the bed to be moved and tilted (e.g. at least two degrees of freedom), and it is well known in the art for operating tables to have the ability to move (e.g. [0018]; [0021]; [0023]) as well as the surgeon-side unit being adjustable as disclosed in Fig 3c.  Furthermore, the bed disclosed in the prior art is the same as disclosed in the instant specification. 
However, if the applicant does not agree O’Grady also discloses a method and device for table pose tracking in which the patient support assembly (surgical table) having three degrees of freedom (e.g. [0074]; Fig 12).
Additionally, Fudaba discloses a master-slave robot including a surgeon-side unit including at least two master robotic arms, each having six degrees of freedom (e.g. [0250]-[0253] Fig 1).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Kilroy to incorporate the teachings of O’Grady in which the patient support assembly (surgical table) having three degrees of freedom and the teachings of Fudaba to have at least two master robotic arms, each having six degrees of freedom for the ease of surgery and to be easier for the surgeon to access the patient at all angles.
Regarding claim 15, Kilroy discloses a robotic tele-surgery system, comprising: a patient-side unit (e.g. Fig 2:100; Fig 3), including: a patient support assembly,(e.g. Fig 2/3/4:102 the bed/operating table that the patient is laying on); at least two passive mounting mechanisms (e.g. Fig 4/6:104), wherein each passive mounting mechanism has five degrees of freedom comprising a first linear axis, a second linear axis, a third linear axis, a pan axis, and a tilt axis, and wherein each passive mounting mechanism, comprises: first/second/third sliding segments slidably coupled to the patient support assembly/first sliding segment/second sliding segment; and a pan/tilt mounting mechanism, wherein the first, second and third linear axes are mutually perpendicular (e.g. [0142]; [0147] 134/142/144 Fig 4/6); at least two slave robotic arms, each comprising a base end and a distal end, the distal end configured to be coupled with a conventional surgical instrument (e.g. Fig 4/6:200 [0150]; [0153]-[0154]); and a surgeon-side unit (e.g. Fig 2:602) including at least two master robotic arms (e.g. [0246]; Fig 2:500).
Kilroy is silent regarding a patient support assembly having three degrees of freedom and a surgeon-side unit including at least two master robotic arms, each having six degrees of freedom. However, Kilroy discloses the ability of the bed to be moved and tilted (e.g. at least two degrees of freedom), and it is well known in the art for operating tables to have the ability to move (e.g. [0018]; [0021]; [0023]) as well as the surgeon-side unit being adjustable as disclosed in Fig 3c.  Furthermore, the bed disclosed in the prior art is the same as disclosed in the instant specification.
However, if the applicant does not agree O’Grady also discloses a method and device for table pose tracking in which the patient support assembly (surgical table) having three degrees of freedom (e.g. [0074]; Fig 12).
Additionally, Fudaba discloses a master-slave robot including a surgeon-side unit including at least two master robotic arms, each having six degrees of freedom (e.g. [0250]-[0253] Fig 1).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Kilroy to incorporate the teachings of O’Grady in which the patient support assembly (surgical table) having three degrees of freedom and the teachings of Fudaba to have at least two master robotic arms, each having six degrees of freedom for the ease of surgery and to be easier for the surgeon to access the patient at all angles.
Regarding claim 17, Kilroy discloses a robotic tele-surgery system, comprising: a patient-side unit (e.g. Fig 2:100; Fig 3), including: a patient support assembly,(e.g. Fig 2/3/4:102 the bed/operating table that the patient is laying on); at least two passive mounting mechanisms (e.g. Fig 4/6:104), each having five degrees of freedom, each slidably coupled to the patient support assembly allowing the passive mounting mechanisms to be moved along an axis parallel to a upper surface of the patient support assembly (e.g. [0141]-[0142]; [0146]-[0147] Fig 4/6); at least two slave robotic arms, each of the two slave robotic arms configured to be coupled with a surgical instrument (e.g. [0121]), wherein the surgical instrument is one of non-articulating laparoscopic instruments, handled wrist-articulating instruments, and handle-free wrist articulating instruments (e.g. Fig 3:300; [0119]; [0122]-[0123]); a surgeon-side unit (e.g. Fig 2:602) including: at least two master robotic arms, (e.g. [0246]; Fig 2:500); and 514). Kilroy is silent regarding a patient support assembly having three degrees of freedom and a surgeon-side unit including at least two master robotic arms, each having six degrees of freedom. However, Kilroy discloses the ability of the bed to be moved and tilted (e.g. at least two degrees of freedom), and it is well known in the art for operating tables to have the ability to move (e.g. [0018]; [0021]; [0023]) as well as the surgeon-side unit being adjustable as disclosed in Fig 3c.  Furthermore, the bed disclosed in the prior art is the same as disclosed in the instant specification. 
However, if the applicant does not agree O’Grady also discloses a method and device for table pose tracking in which the patient support assembly (surgical table) having three degrees of freedom (e.g. [0074]; Fig 12).
Additionally, Fudaba discloses a master-slave robot including a surgeon-side unit including at least two master robotic arms, each having six degrees of freedom (e.g. [0250]-[0253] Fig 1).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Kilroy to incorporate the teachings of O’Grady in which the patient support assembly (surgical table) having three degrees of freedom and the teachings of Fudaba to have at least two master robotic arms, each having six degrees of freedom for the ease of surgery and to be easier for the surgeon to access the patient at all angles.
Regarding claims 14, 16 and 18 modified Kilroy is silent regarding wherein the surgeon-side unit further comprises an ergonomic adjustment mechanism movable in 
However, the modified Kilroy discloses the patient-side unit being movable in three degrees of freedom (e.g. O’Grady: [0074]; Fig 12) and the slave robotic arms being adjustable by position and orientation (e.g. Kilroy: [0013]; [0033]). 
Therefore, one of ordinary skill in the art would utilize an ergonomic adjustment mechanism that has at least these three degrees of freedom and master robotic arms for the ease of surgery and to be ergonomically easier for the surgeon as the patient-side unit and slave robotic arms are already adjustable.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902.  The examiner can normally be reached on IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Jessandra Hough								September 8, 2021
/J.F.H./Examiner, Art Unit 3792   

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792